Detailed Action

►	The applicant's Preliminary Amendment filed 24 SEP 2020 has been entered.  Following the entry of the Preliminary Amendment, Claim(s) 106-127 is/are pending.

►  	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Sequence Rules

►	This application complies with the sequence rules and the sequence(s) have been entered by the Scientific and Technical Information Center.


35 U.S.C. 112(b)/ 112 (pre-AIA ), second paragraph

►	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.



Claim Rejection(s) under 35 U.S.C. 112(b)/ 112 (pre-AIA ), second paragraph

►	Claim(s) 125-126 is/are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite in that it fails to point out what is included or excluded by the claim language.

	Claim 125 and 126 are indefinite because the phrase “said sequence variant ” lacks proper antecedent basis in Claim 106.  Note: The Examiner has read Claims 125-126 as if they were dependent upon Claim 121 wherein the limitation which relates to the identification of a sequence variant(s) was first introduced. Please clarify.	
35 U.S.C. 102 

►	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that may form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


35 U.S.C. 103 

►	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


►	This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.


Claim Rejection(s) under 35 U.S.C. 102

►	Claim 106-107, 110, 114-116 and 127 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Pavlopoulos, A.[Methods in Molecular Biology 772 (Ch. 16) ;267-275– hereinafter “Pavlopoulos”]. 

Claim 106 is drawn to a method of processing  nucleic acids comprising 
(a) providing a reaction mixture comprising: (i) a polymerase, (11) a circular polynucleotide;
and (iii) primers;
(b) in said reaction mixture, subjecting said circular polynucleotide to a plurality of cycles of
amplification using said polymerase and said primer to generate a plurality of amplification products comprising one or more copies of a sequence of said circular polynucleotide, wherein a cycle of said plurality of cycles comprises:
annealing said primer to said circular polynucleotide at an annealing temperature;
performing a primer elongation reaction at an elongation temperature; and
subjecting said reaction mixture or derivative thereof to denaturation at a denaturation
temperature; and
(c) subjecting said plurality of amplification products to nucleic acid sequencing to identify
said sequence of said circular polynucleotide.
	Pavlopoulos  teach a method of processing nucleic acids which comprises all of the limitations Claim 106, see the entire document noting especially the PCR and sequencing steps (i.e. sections 3.3-3.4 on p.272).

	Claim 107 is drawn to an embodiment of Claim 106 wherein the circular polynucleotide is a circularized cell-free nucleic acid.
The nucleic acid processed and circularized  by  Pavlopoulos  was  purified genomic DNA  extracted from some unnamed species/tissue/cell line, as such, it meets the limitation which reads cell-free nucleic acid.    
	Claim 110 is drawn to an embodiment of Claim 106 wherein the circular polynucleotide is DNA (i.e. circDNA).
Pavlopoulos teach this limitation, see the entire 9 page document.

	As regards  Claim 114, note that Pavlopoulos teach denaturing their double stranded genomic DNA to a single stranded state, see at least number 2 in section 3.3.

	As regards Claims 115-116, see at least number 2 in section 3.3.

	As regards Claim 127, note that Pavlopoulos  teach the use of Taq polymerase, a polymerase with strand displacement activity. In support of this position, consider  the “Introduction” of Zhang et al.[Gene 211:277(1998) – hereinafter “Zhang”], note especially the second column on p. 278.















►	Claim(s) 108-109 is/are rejected under 35 U.S.C. 103 as being unpatentable over Pavlopoulos, as applied above against Claim 106 and further in view of Kazakov et al.  [US 2012/0164651 – hereinafter “Kazakov”] 

Claim 108 is drawn to an embodiment of Claim 106 wherein the circular polynucleotide is RNA  (i.e. circRNA). 
Pavlopoulos  teach a method of processing nucleic acids which comprises most of the limitations Claim 108 except Pavlopoulos do not teach processing RNA molecules (e.g. circRNA). However, circRNAs were known as was their processing, see at least para 165 of Kazakov.  Accordingly, absent an unexpected result it would have been prima facie obvious to the PHOSITA at the time of the invention to substitute circRNA for the circDNA of Pavlopoulos. Please note that  substitution of one known second method/reagent with known properties for a first  known method/reagent with  known properties would have been prima facie obvious to the ordinary artisan at the time of the invention in the absence of an unexpected result. As regards the motivation to make the substitution recited above, the motivation to combine arises from the expectation that the prior art elements will perform their expected functions to achieve their expected results when combined for their common known purpose.  Support for making this obviousness rejection comes from the M.P.E.P. at 2144.07 and 2144.09, as well as, the SCOTUS decision in KSR International. Co. v. Teleflex, Inc., et al., 550 U.S.398 (2007).

Claim 109 is drawn to an embodiment of Claim 108 wherein said circRNA  comprises mRNA or miRNA. 
Kazakov teach this limitation, see at least para 7 (just before para 8).



►	Claim(s) 111-113 is/are rejected under 35 U.S.C. 103 as being unpatentable over Pavlopoulos, as applied above against Claim 106 and further in view of Newman et al. [Nature Medicine 20(5) : 548 (MAY 2014) -  hereinafter “Newman”].
Claim 111 is drawn to an embodiment of Claim 106 wherein said circular polynucleotide is derived from a biological sample from a subject.
Pavlopoulos  teach a method of processing nucleic acids which comprises most of the limitations Claim 111 except Pavlopoulos do not explicitly teach obtaining their circDNA  from a biological sample from a subject rather,  Pavlopoulos teach obtaining the polynucleotide (i.e. gDNA)  processed from some unnamed species/tissue/cell line. However,  obtaining DNA from a biological sample from a subject  was known as evidenced by Newman, see at least the abstract and Figure 1.  Accordingly, absent an unexpected result it would have been prima facie obvious to the PHOSITA at the time of the invention to substitute DNA obtained from a subject (e.g. cancer patient – see Fig. 1) for the gDNA of Pavlopoulos. Please note that  substitution of one known second  method/reagent with known properties for a first  known method/reagent with  known properties would have been prima facie obvious to the ordinary artisan at the time of the invention in the absence of an unexpected result. As regards the motivation to make the substitution recited above, the motivation to combine arises from the expectation that the prior art elements will perform their expected functions to achieve their expected results when combined for their common known purpose.  Support for making this obviousness rejection comes from the M.P.E.P. at 2144.07 and 2144.09, as well as, the SCOTUS decision in KSR International. Co. v. Teleflex, Inc., et al., 550 U.S.398 (2007).

Claim 112 is drawn to an embodiment of Claim 111 wherein said biological sample is a cell-free biological sample. 
Newman teach this limitation wherein these authors  teach obtaining DNA from  plasma, see the para bridging Columns 1-2 on p. 548. 

Claim 113 is drawn to an embodiment of Claim 111 wherein said biological sample is selected from a defined group which includes blood and plasma.
Newman teach these limitations, see  Figure 1 and he para bridging Columns 1-2 on p. 548.  


►	Claim(s) 113 is/are rejected under 35 U.S.C. 103 as being unpatentable over Pavlopoulos,  in view of Newman as applied above against Claim 1111-113 and further in view of  Li et al. [US 2017/0157613 -hereinafter “Li”] or Hoon et al.[US 2007/0020646 – hereinafter “Hoon”].
Claim 113 is drawn to an embodiment of Claim 111 wherein said biological sample is selected from a defined group which includes serum, perspiration, saliva, urine, stool, semen, mucosal excretions, spinal fluid, amniotic fluid, or lymph fluid.
Pavlopoulos,  in view of Newman reasonably suggest a method of nucleic acid processing  which comprises most of the limitations of Claim 113 except these references do not teach a biological sample  which is serum, perspiration, saliva, urine, stool, semen, mucosal excretions, spinal fluid, amniotic fluid, or lymph fluid. However, biological samples which are serum, perspiration, saliva, urine, stool, semen, mucosal excretions, spinal fluid, amniotic fluid, or lymph fluid were known. For example,  consider para 91 and 94 in Li and/or para 41 in Hoon. Accordingly, absent an unexpected result it would have been prima facie obvious to the PHOSITA at the time of the invention to substitute  the biological sample of Li or Hoon  for the biological samples of  Pavlopoulos. The substitution of one known second  method/reagent with known properties for a first  known method/reagent with  known properties would have been prima facie obvious to the ordinary artisan at the time of the invention in the absence of an unexpected result. As regards the motivation to make the substitution recited above, the motivation to combine arises from the expectation that the prior art elements will perform their expected functions to achieve their expected results when combined for their common known purpose.  Support for making this obviousness rejection comes from the M.P.E.P. at 2144.07 and 2144.09, as well as, the SCOTUS decision in KSR International. Co. v. Teleflex, Inc., et al., 550 U.S.398 (2007).


   






►	Claim(s) 117 is/are rejected under 35 U.S.C. 103 as being unpatentable over Pavlopoulos,  as applied above against Claim 106 and further in view of  Bradley et al. [US 2015/0033372 -hereinafter “Bradley”].
Claim 117 is drawn to an embodiment of Claim 106 wherein said primer comprises a random sequence.
Pavlopoulos, teach  a method of nucleic acid processing  which comprises most of the limitations of Claim 117 except this author  does not teach primers comprising random sequences.  However,  the use of primers with random nucleotide(s)/sequences were well known as evidenced by at least Bradley, see para 452.  Accordingly, absent an unexpected result it would have been prima facie obvious to the PHOSITA at the time of the invention to modify the method of  Pavlopoulos, wherein a primer comprising random nucleotide(s)/sequences  as taught by Bentley is used in place of the  primers of Pavlopoulos. The substitution of one known second  method/reagent with known properties for a first  known method/reagent with  known properties would have been prima facie obvious to the ordinary artisan at the time of the invention in the absence of an unexpected result. As regards the motivation to make the substitution recited above, the motivation to combine arises from the expectation that the prior art elements will perform their expected functions to achieve their expected results when combined for their common known purpose.  Support for making this obviousness rejection comes from the M.P.E.P. at 2144.07 and 2144.09, as well as, the SCOTUS decision in KSR International. Co. v. Teleflex, Inc., et al., 550 U.S.398 (2007).














►	Claim(s) 118 is/are rejected under 35 U.S.C. 103 as being unpatentable over Pavlopoulos,  as applied above against Claim 106 and further in view of Vogelstein et al. [US 2014/0227705 - hereinafter “Vogelstein”].
Claim 118 is drawn to an embodiment of Claim 106 wherein said primer comprises a gene specific sequence.
Pavlopoulos, teach  a method of nucleic acid processing which comprises most of the limitations of Claim 118 except this author does not teach primers comprising a gene specific primer sequence.  However,  the use of primers with gene specific sequences were well known as evidenced by at least Vogelstein, see para 16 and 25.  Accordingly, absent an unexpected result it would have been prima facie obvious to the PHOSITA at the time of the invention to modify the method of  Pavlopoulos, wherein a primer comprising gene-specific sequences  as taught by Vogelstein is used in place of the  primers of Pavlopoulos. The substitution of one known second  method/reagent with known properties for a first  known method/reagent with  known properties would have been prima facie obvious to the ordinary artisan at the time of the invention in the absence of an unexpected result. As regards the motivation to make the substitution recited above, the motivation to combine arises from the expectation that the prior art elements will perform their expected functions to achieve their expected results when combined for their common known purpose.  Support for making this obviousness rejection comes from the M.P.E.P. at 2144.07 and 2144.09, as well as, the SCOTUS decision in KSR International. Co. v. Teleflex, Inc., et al., 550 U.S.398 (2007).



►	Claim(s) 119-120 is/are rejected under 35 U.S.C. 103 as being unpatentable over Pavlopoulos,  as applied above against Claim 106 and further in view of Dor et al. [US 2022/0064730 - hereinafter “Dor”].
Claim 119 is drawn to an embodiment of Claim 106 wherein said primer comprises a barcode sequence.
Pavlopoulos, teach  a method of nucleic acid processing which comprises most of the limitations of Claim 119 except this author does not teach primers comprising a barcode sequence.  However,  the use of primers comprising barcodes  was well known as evidenced by at least Dor, see para 278.  Accordingly, absent an unexpected result it would have been prima facie obvious to the PHOSITA at the time of the invention to modify the method of  Pavlopoulos, wherein a primer comprising a barcode sequence  as taught by Dor is used in place of the  primers of Pavlopoulos. The substitution of one known second  method/reagent with known properties for a first  known method/reagent with  known properties would have been prima facie obvious to the ordinary artisan at the time of the invention in the absence of an unexpected result. As regards the motivation to make the substitution recited above, the motivation to combine arises from the expectation that the prior art elements will perform their expected functions to achieve their expected results when combined for their common known purpose.  Support for making this obviousness rejection comes from the M.P.E.P. at 2144.07 and 2144.09, as well as, the SCOTUS decision in KSR International. Co. v. Teleflex, Inc., et al., 550 U.S.398 (2007).

Claim 120 is drawn to an embodiment of Claim 106 wherein said primer comprises a adaptor sequence.
Dor teach this limitation, see at least for example para 278.

►	Claim(s) 121-124 is/are rejected under 35 U.S.C. 103 as being unpatentable over Pavlopoulos,  as applied above against Claim 106 and further in view of Kroenlein et al. [Genes, Chromosomes and Cancer 51:290-299(2012) – hereinafter “Kroenlein”].

Claim 121 is drawn to an embodiment of Claim 106 wherein said method further comprises processing said sequence to identify a variant in the sequence.
Pavlopoulos, teach  a method of nucleic acid processing which comprises most of the limitations of Claim 121 except this author does not teach  further  processing said sequence to identify a variant in the sequence. However, it was well known to process nucleotide sequence data obtained via inverse PCR to identify variant sequences (e.g. translocations), see at least  p.292 in Kroenlein and note the sections entitled “Long-Distance Inverse PCR”, “Agarose Gel Analysis and DNA Sequencing” and “In silico Analysis of Nucleotide Sequence”. Accordingly, absent an unexpected result it would have been prima facie obvious to the PHOSITA at the time of the invention to modify the method of  Pavlopoulos, wherein the nucleotide sequence data obtained in analyzed  for sequence variations. The PHOSITA would have been motivated to make this modification in order to diagnose certain diseases (e.g. cancer) as taught by Kroenlein.  

Kroenlein clearly teach the limitations of Claims 122-124, see the entire 10 pg document.

  

►	Claim(s) 125-126 is/are rejected under 35 U.S.C. 103 as being unpatentable over Pavlopoulos, in view of Kroenlein  as applied above against Claims 106 and 121 and further in view of Liu et al. [Cancer Research 64 : 2544-2551(2004) – hereinafter “Liu”].

Claim 125 is drawn to an embodiment of Claim 106 wherein said method further comprises processing said sequence  variant to select a treatment for a disease.
Pavlopoulos in view of Kroenlein reasonably suggest, for the reason(s) outlined above, a method of processing nucleic acid which comprises most of the limitations of Claim 125  except these authors do not explicitly teach  further  processing said sequence data  in order to guide the selection of a treatment for a disease. However, it was known to use inverse PCR to examine a patient sample(s) for low level mutations in order to determine if said patient has a tumor(s)  that may be resistant  to certain drug therapies or that are particularly aggressive (i.e. likely to metastasize)   see at least  the abstract, , the “Introduction” and the “Discussion” in  Liu. Accordingly, absent an unexpected result it would have been prima facie obvious to the PHOSITA at the time of the invention to modify the method of  Pavlopoulos in view of Kroenlein  wherein the nucleotide sequence data is used (i.e. further processed) by a clinician to aid in the development of a  treatment regimen for a patient in need thereof, as suggested by Liu. The PHOSITA would have been motivated by a desire to provide the optimum course of treatment to a patient(s) in need thereof.

	As regards Claim 126,  it would have been prima facie obvious to the PHOSITA to continue monitoring the mutational profile of patient(s) undergoing therapy in order to monitor the of the efficacy of the treatment course selected (i.e. monitor disease progression in said patient(s).   In support of this position, consider  Faham et al. [Blood  120(26) : 5173(DEC2012) – hereinafter “Faham”] who teach a deep-sequencing approach that allows for the monitoring of disease progression and/or therapeutic efficacy during a course of treatment, see at least for example the abstract and the Discussion section which begins on p. 5178. 
Conclusion

C.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Ethan Whisenant whose telephone number is (571) 272-0754. The examiner can normally be reached Monday-Friday from 8:30 am -5:30 pm EST or any time via voice mail.  If repeated attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Dave Nguyen, can be reached at (571) 272-0731. 
	The Central Fax number for the USPTO is (571) 273-8300.  Please note that the faxing of papers must conform with the Notice to Comply published in the Official Gazette, 1096 OG 30 (November 15, 1989). 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ETHAN C WHISENANT/Primary Examiner, Art Unit 1634                                                                                                                                                                                                        ethan.whisenant@uspto.gov
Examiner Search Notes

04 MAR 2022 -  ECW

Databases searched: USPATFULL, USPG-PUBS, JAPIO and EUROPATFULL via EAST 
& PCTFULL, JPFULL, CNFULL, KRFULL, CAplus, Medline and BIOSIS via STNext;  
and Google Scholar (note the search terms used below)

Reviewed the parent(s), if any, and any search(es) performed therein : see the BIB data sheet 

Reviewed, the search(es), if any,  performed by prior examiners including any international examiners.
Considered the Search Report and Written Opinion in PCT/US2016/056126

  
Planned Search 

Search terms:

All Inventor(s) e.g. Weng L?/au 
Circular template 
Polymerase
PCR 
thermocycling
nucleic or DNA or RNA or miRNA
sequencing 
►	See the Examiner’s EAST  and  STNext  search notes/strategy in IFW
►	The Best prior Art was found upon consideration of the EAST  search performed  03-05 MAR 2022.